VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner of Patents dismissing appellant’s petition for the cancellation of the registered trade-mark of appellee company, consisting of the word “Warford,” used on automobile transmissions.
Cancellation is sought first on the ground that the registered mark has for “its prin-' cipal characteristic and predominating feature the word ‘Pord,’ which is the principal characteristic and predominating feature of the Pord Motor Company’s corporate name”; and, second, that the registered mark “is so similar to the trade-mark of the Pord Motor Company as to be likely to cause confusion in the minds of the public, and is calculated to deceive and mislead the public into the belief that the goods of the said Partridge, Singer & Baldwin, Inc., are produced and sold by the Pord Motor Company.”
We agree with the decision of the Commissioner that the last syllable in registrant’s mark is a word in common use, and is the same as the ending of many surnames, and is not such an appropriation of appellant’s corporate name as to justify legal intervention, and that the appearance and pronunciation .of the word “Warford” is so distinctively different from the word “Ford” standing alone as to obviate any probability of confusion either, as to origin or reputation.
For the same reason the second ground advanced in support of the petition for cancellation was properly. denied by the tribunals below. The testimony discloses the use of registrant’s mark since January, 1922, and the goods manufactured are intended for use and sold by dealers for use on Ford automobiles, and, though appellee company in the meantime has built up a business of approximately $7,000,000, no evidence was submitted of actual confusion of either goods or origin. Neither are we of opinion that the marks are so similar as to probably lead to confusion.
The decision of the Commissioner is affirmed.